Citation Nr: 0408319	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for scars, laceration of 
the right hand with thickened periosteum of the 5th 
metacarpal, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected right hand disability. 

The Board notes that the RO issued a statement of the case 
that addressed the veteran's claim for a total rating based 
on individual unemployability due to service-connected 
disability in February 2004.  Since a substantive appeal has 
not been received, this decision is limited to the issue set 
forth on the preceding page.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The veteran asserts that a higher rating is warranted for his 
right hand disability.  The record shows that an 
electromyogram of the right upper extremity was conducted by 
the VA in 2002, and revealed mild right ulnar neuropathy.  VA 
outpatient treatment records dated in 2002 and 2003 reflect 
treatment for various complaints, including right hand pain 
and weakness.  In a statement dated in February 2003, a VA 
physician commented that the veteran has significant pain on 
movement of the right hand that limited his functional 
capacity.  

During the hearing before the undersigned, the veteran 
testified that his symptoms include numbness and loss of 
strength.  He asserted that his right hand disability has 
increased in severity.  The United States Court of Appeals 
for Veterans Claims has also held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Here, the most recent VA examination was conducted in June 
2002 and the Board notes the veteran has made evidentiary 
assertions that his condition was increased in severity since 
that time.  Under 38 C.F.R. § 3.326(a) (2003), a VA 
examination will be authorized where there is a possibility 
of a valid claim.  The Board also observes that the veteran 
has not been afforded a neurological examination for his 
right hand disability.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The only letter sent to 
the veteran addressing the VCAA was in February 2003, but it 
does not comply with the requirements under the law.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a right hand 
disability since 2003.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
neurology, if available, to determine the 
nature and extent of his right hand 
disability.  All necessary tests should 
be performed.  The examiner should 
comment on the functional impairment 
resulting from the right hand disability.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




